Citation Nr: 1618299	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic right ankle sprains.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to December 1987, as well as from August 1990 to April 1991 and from January 2008 to December 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to a temporary 100 percent rating for convalescence has been raised in the record in a May 28, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file in this case reveals that, as was stated above, the Veteran applied for a temporary 100 percent rating for convalescence.  Specifically, the Veteran contended that such a rating was warranted because he had surgery on his right ankle in April of 2015.  However, the record in this case contains no evidence relating to any such surgery, or the Veteran's functional abilities after such a surgery.  

Accordingly, a remand is necessary in this case, as the issue of the Veteran's disability rating for the right ankle is inextricably intertwined with the issue of any surgical convalescence required relative to the Veteran's right ankle.  Therefore, this claim must be remanded pending AOJ consideration of the referred claim for a temporary 100 percent rating.

A remand is also necessary in this case because, in light of the evidence that the Veteran has had surgery on his right ankle, the record now indicates that pertinent medical records exist which the VA has not obtained, or attempted to obtain.  As such, the VA must attempt to obtain any such relevant records in order to fulfill its duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records not currently associated with the claims file.  This includes any outpatient treatment records, as well as any inpatient surgical records.

2.  If any evidence added to the record shows a need, schedule the Veteran for an examination to assess the current severity of his chronic right ankle sprains.

3. Readjudicate the claim on appeal after adjudication of the Veteran's claim for a temporary 100 percent rating.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






